Exhibit 10.22
Case 1:10-cv-02093-ESH   Document 3   Filed 12/15/10   Page 1 of 12

    UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA   (CLERK STAMP) [f58770f5877032.gif]

         
UNITED STATES SECURITIES AND
EXCHANGE COMMISSION,
  (FILE STAMP) [f58770f5877033.gif]
 
     
 
  Plaintiff,  
 
     
v.
 
 
     
RAE SYSTEMS INC.
 
 
     
 
  Defendant.  

FINAL JUDGMENT AS TO DEFENDANT RAE SYSTEMS INC.
     The Securities and Exchange Commission having filed a Complaint and
Defendant RAE Systems Inc. having entered a general appearance; consented to the
Court’s jurisdiction over Defendant and the subject matter of this action;
consented to entry of this Final Judgment without admitting or denying the
allegations of the Complaint (except as to jurisdiction); waived findings of
fact and conclusions of law; and waived any right to appeal from this Final
Judgment:
I.
     IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant and Defendant’s
agents, servants, employees, attorneys, and all persons in active concert or
participation with them who receive actual notice of this Final Judgment by
personal service or otherwise are permanently restrained and enjoined from
violating, directly or indirectly, Section 30A of the Securities Exchange Act of
1934 (the “Exchange Act”) [15 U.S.C. § 78dd-l] by use of the mails or any means
or instrumentality of interstate commerce corruptly in furtherance of

 



--------------------------------------------------------------------------------



 



Case 1:10-cv-02093-ESH   Document 3   Filed 12/15/10   Page 2 of 12

    any offer, payment, promise to pay, or authorization of the payment of any
money, or offer, gift, promise to give, or authorization of the giving of
anything of value to—

  (1)   any foreign official for purposes of—         (A)(i) influencing any act
or decision of such foreign official in his official capacity, (ii) inducing
such foreign official to do or omit to do any act in violation of the lawful
duty of such official, or (iii) securing any improper advantage; or (B) inducing
such foreign official to use his influence with a foreign government or
instrumentality thereof to affect or influence any act or decision of such
government or instrumentality, in order to assist Defendant in obtaining or
retaining business for or with, or directing business to, any person;     (2)  
any foreign political party or official thereof or any candidate for foreign
political office for purposes of—         (A)(i) influencing any act or decision
of such party, official, or candidate in its or his official capacity,
(ii) inducing such party, official, or candidate to do or omit to do an act in
violation of the lawful duty of such party, official, or candidate, or
(iii) securing any improper advantage; or         (B) inducing such party,
official, or candidate to use its or his influence with a foreign government or
instrumentality thereof to affect or influence any act or decision of such
government or instrumentality, in order to assist Defendant in obtaining or
retaining business for or with, or directing business to, any person; or     (3)
  any person, while knowing that all or a portion of such money or thing of
value will be offered, given, or promised, directly or indirectly, to any
foreign official,

2



--------------------------------------------------------------------------------



 



Case 1:10-cv-02093-ESH   Document 3   Filed 12/15/10   Page 3 of 12

      to any foreign political party or official thereof, or to any candidate
for foreign political office for purposes of—         (A)(i) influencing any act
or decision of such foreign official, political party, party official, or
candidate in his or its official capacity, (ii) inducing such foreign official,
political party, party official, or candidate to do or omit to do any act in
violation of the lawful duty of such foreign official, political party, party
official, or candidate, or (iii) securing any improper advantage;        
(B) inducing such foreign official, political party, party official, or
candidate to use his or its influence with a foreign government or
instrumentality thereof to affect or influence any act or decision of such
government or instrumentality, in order to assist Defendant in obtaining or
retaining business for or with, or directing business to, any person.

II.
     IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant and
Defendant’s officers, agents, servants, employees, attorneys, and all persons in
active concert or participation with them who receive actual notice of this
Final Judgment by personal service or otherwise are permanently restrained and
enjoined from violating, directly or indirectly, Section 13(b)(2)(A) of the
Exchange Act, 15 U.S.C. § 78m(b)(2)(A), by failing to make and keep books,
records, and accounts, which, in reasonable detail, accurately and fairly
reflect the transactions and dispositions of the assets of the Defendant.
III.
     IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant and
Defendant’s officers, agents, servants, employees, attorneys, and all persons in
active

3



--------------------------------------------------------------------------------



 



Case 1:10-cv-02093-ESH   Document 3   Filed 12/15/10   Page 4 of 12
concert or participation with them who receive actual notice of this Final
Judgment by personal service or otherwise are permanently restrained and
enjoined from violating, directly or indirectly, Section 13(b)(2)(B) of the
Exchange Act, 15 U.S.C. § 78m(b)(2)(B), by failing to devise and maintain a
system of internal accounting controls sufficient to provide reasonable
assurances that: (i) transactions are executed in accordance with management’s
general or specific authorization; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles or any other criteria applicable to such
statements, and to maintain accountability for assets; (iii) access to assets is
permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.
IV.
     IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant is
liable for disgorgement of $1,147,800, representing profits gained as a result
of the conduct alleged in the Complaint, together with prejudgment interest
thereon in the amount of $109,212, for a total of $1,257,012. Defendant shall
satisfy this obligation by paying $1,257,012 within ten (10) business days after
entry of this Final Judgment by wire transfer, certified check, bank cashier’s
check, United States postal money order or other mutually agreed means, payable
to the Securities and Exchange Commission. The payment shall be made to the
attention of the Office of Financial Management, Securities and Exchange
Commission, Operations Center, 6432 General Green Way, Mail Stop 0-3,
Alexandria, Virginia 22312, and shall be accompanied by a cover letter
identifying RAE as a defendant in this action; setting forth the title and civil
action

4



--------------------------------------------------------------------------------



 



Case 1:10-cv-02093-ESH   Document 3   Filed 12/15/10   Page 5 of 12
number of this action and the name of this Court; and specifying that payment is
made pursuant to this Final Judgment. Defendant shall simultaneously transmit
photocopies of or other suitable proof of the payment of disgorgement and letter
C. Joshua Felker, Assistant Director, Division of Enforcement, 100 F Street,
N.E., Washington, D.C. 20549-5030B. By making this payment, Defendant
relinquishes all legal and equitable right, title, and interest in such funds,
and no part of the funds shall be returned to Defendant. Defendant shall pay
post-judgment interest on any delinquent amounts pursuant to 28 U.S.C. § 1961.
The Commission shall remit the funds paid pursuant to this paragraph to the
United States Treasury.
V.
     IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is
incorporated herein with the same force and effect as if fully set forth herein,
and that Defendant shall comply with all of the undertakings and agreements set
forth therein, including, but not limited to, the following undertakings:

  1.   RAE will continue to conduct appropriate reviews of its existing internal
controls, policies, and procedures.     2.   Where appropriate, RAE undertakes
to adopt new or to modify existing internal controls, policies, and procedures
in order to ensure that it maintains: (a) a system of internal accounting
controls designed to ensure that RAE makes and keeps fair and accurate books,
records, and accounts; and (b) a rigorous anti-corruption compliance code,
standards, and procedures designed to detect and deter violations of the FCPA
and other applicable anti-corruption laws. At a minimum, this should include,
but not be limited to, the following elements:

5



--------------------------------------------------------------------------------



 



Case 1:10-cv-02093-ESH   Document 3   Filed 12/15/10   Page 6 of 12

  a.   RAE will develop and promulgate a clearly articulated and visible
corporate policy against violations of the FCPA, including its anti-bribery,
books and records, and internal controls provisions, and other applicable
foreign law counterparts (collectively, the “anti-corruption laws,”), which
policy shall be memorialized in a written compliance code.     b.   RAE will
ensure that its senior management provide strong, explicit, and visible support
and commitment to its corporate policy against violations of the anti-corruption
laws and its compliance code.     c.   RAE will develop and promulgate
compliance standards and procedures designed to reduce the prospect of
violations of the anti-corruption laws and RAE’s compliance code, and RAE will
take appropriate measures to encourage and support the observance of ethics and
compliance standards and procedures against foreign bribery by personnel at all
levels of the company. These anti-corruption standards and procedures shall
apply to all directors, officers, and employees and, where necessary and
appropriate, outside parties acting on behalf of RAE in a foreign jurisdiction,
including but not limited to, agents and intermediaries, consultants,
representatives, distributors, teaming partners, contractors and suppliers,
consortia, and joint venture partners (collectively, “agents and business
partners”), to the extent that agents and business partners may be employed
under RAE’s corporate policy. RAE shall notify all employees that compliance
with the standards and procedures is the duty of individuals at all levels of
the company. Such standards and procedures shall include policies governing:

  i.   gifts;

6



--------------------------------------------------------------------------------



 



Case 1:10-cv-02093-ESH   Document 3   Filed 12/15/10   Page 7 of 12

  ii.   hospitality, entertainment, and expenses;     iii.   customer travel;  
  iv.   political contributions;     v.   charitable donations and sponsorships;
    vi.   facilitation payments; and     vii.   solicitation and extortion.

  3.   RAE will develop these compliance standards and procedures, including
internal controls, ethics, and compliance programs on the basis of a risk
assessment addressing the individual circumstances of the company, in particular
the foreign bribery risks facing the company, including, but not limited to, its
geographical organization, interactions with various types and levels of
government officials, industrial sectors of operation, involvement in joint
venture arrangements, importance of licenses and permits in the company’s
operations, degree of governmental oversight and inspection, and volume and
importance of goods and personnel clearing through customs and immigration.    
4.   RAE shall review its anti-corruption compliance standards and procedures,
including internal controls, ethics, and compliance programs, no less than
annually, and update them as appropriate, taking into account relevant
developments in the field and evolving international and industry standards, and
update and adapt them as necessary to ensure their continued effectiveness.    
5.   RAE will assign responsibility to one or more senior corporate executives
of RAE for the implementation and oversight of RAE’s anti-corruption policies,
standards, and procedures. Such corporate official(s) shall have direct
reporting obligations to independent monitoring bodies, including internal
audit, RAE’s Board of Directors, or any appropriate committee of the Board of
Directors, and shall have an adequate

7



--------------------------------------------------------------------------------



 



Case 1:10-cv-02093-ESH   Document 3   Filed 12/15/10   Page 8 of 12

      level of autonomy from management as well as sufficient resources and
authority to maintain such autonomy.     6.   RAE will ensure that it has a
system of financial and accounting procedures, including a system of internal
controls, reasonably designed to ensure the maintenance of fair and accurate
books, records, and accounts to ensure that they cannot be used for the purpose
of foreign bribery or concealing such bribery.     7.   RAE will implement
mechanisms designed to ensure that its anti-corruption policies, standards, and
procedures are effectively communicated to all directors, officers, employees,
and, where appropriate, agents and business partners. These mechanisms shall
include: (a) periodic training for all directors, officers, and employees, and,
where necessary and appropriate, agents and business partners; and (b) annual
certifications by all such directors, officers, and employees, and, where
necessary and appropriate, agents, and business partners, certifying compliance
with the training requirements.     8.   RAE will establish an effective system
for:

  a.   Providing guidance and advice to directors, officers, employees, and,
where appropriate, agents and business partners, on complying with RAE’s
anti-corruption compliance policies, standards, and procedures, including when
they need advice on an urgent basis or in any foreign jurisdiction in which the
company operates;     b.   Internal and, where possible, confidential reporting
by, and protection of, directors, officers, employees, and, where appropriate,
agents and business partners, not willing to violate professional standards or
ethics under instructions or pressure from hierarchical superiors, as well as
for directors, officers, employee, and, where appropriate, agents and business

8



--------------------------------------------------------------------------------



 



Case 1:10-cv-02093-ESH   Document 3   Filed 12/15/10   Page 9 of 12

      partners, willing to report breaches of the law or professional standards
or ethics concerning anti-corruption occurring within the company, suspected
criminal conduct, and/or violations of the compliance policies, standards, and
procedures regarding the anti-corruption laws for directors, officers,
employees, and, where necessary and appropriate, agents and business partners;
and     c.   Responding to such requests and undertaking appropriate action in
response to such reports.

  9.   RAE will institute appropriate disciplinary procedures to address, among
other things, violations of the anti-corruption laws and RAE’s anti-corruption
compliance code, policies, and procedures by RAE’s directors, officers, and
employees. RAE shall implement procedures to ensure that where misconduct is
discovered, reasonable steps are taken to remedy the harm resulting from such
misconduct, and to ensure that appropriate steps are taken to prevent further
similar misconduct, including assessing the internal controls, ethics, and
compliance program and making modifications necessary to ensure the program is
effective.     10.   To the extent that the use of agents and business partners
is permitted at all by RAE, it will institute appropriate due diligence and
compliance requirements pertaining to the retention and oversight of all agents
and business partners, including:

  a.   Properly documented risk-based due diligence pertaining to the hiring and
appropriate and regular oversight of agents and business partners;     b.  
Informing agents and business partners of RAE’s commitment to abiding by laws on
the prohibitions against foreign bribery, and of RAE’s ethics and compliance
standards and procedures and other measures for preventing and detecting such
bribery; and

9



--------------------------------------------------------------------------------



 



Case 1:10-cv-02093-ESH   Document 3   Filed 12/15/10   Page 10 of 12

  c.   Seeking a reciprocal commitment from agents and business partners.

  11.   Where appropriate, RAE will include standard provisions in agreements,
contracts, and renewals thereof with all agents and business partners that are
reasonably calculated to prevent violations of the anti-corruption laws, which
may, depending upon the circumstances, include: (a) anti-corruption
representations and undertakings relating to compliance with the anti-corruption
laws; (b) rights to conduct audits of the books and records of the agent or
business partner to ensure compliance with the foregoing; and (c) rights to
terminate an agent or business partner as a result of any breach of
anti-corruption laws, and regulations or representations and undertakings
related to such matters.     12.   RAE will conduct periodic reviews and testing
of its anti-corruption compliance code, standards, and procedures designed to
evaluate and improve their effectiveness in preventing and detecting violations
of anti-corruption laws and RAE’s anti-corruption code, standards and
procedures, taking into account relevant developments in the field and evolving
international and industry standards.     13.   RAE will report periodically, at
no less than 12-month intervals, in accordance with the schedule described
below, for a three-year period regarding remediation and implementation of the
compliance program and its internal controls, policies, and procedures.     14.
  If RAE discovers credible evidence not already reported to the SEC that
questionable or corrupt payments or questionable or corrupt transfers of
property or interests may have been offered, promised, paid, or authorized by
any RAE entity or person, or any entity or person working directly for RAE, or
that related false books and records have been maintained, RAE shall promptly
report such conduct to the SEC.

10



--------------------------------------------------------------------------------



 



Case 1:10-cv-02093-ESH   Document 3   Filed 12/15/10   Page 11 of 12

  15.   For a three-year period, RAE shall: (1) conduct an initial review and
prepare an initial report, and (2) conduct and prepare two follow-up reviews and
reports, as described below:

  a.   By no later than May 1, 2011, RAE shall issue a written report covering
calendar year 2010 and setting forth a complete description of its remediation
efforts to date, its proposals reasonably designed to improve the policies and
procedures of RAE for ensuring compliance with the FCPA and other applicable
anticorruption laws, and the parameters of the subsequent reviews. The report
shall be transmitted to C. Joshua Felker, Assistant Director, U.S. Securities
and Exchange Commission, 100 F Street, N.E. Washington, D.C., 20549-5030B. RAE
may extend the time period for issuance of the report with prior written
approval of the SEC.     b.   RAE shall undertake two follow-up reviews,
incorporating any comments provided by the SEC on its initial review and report,
to further monitor and assess whether the policies and procedures of RAE are
reasonably designed to detect and prevent violations of the FCPA and other
applicable anticorruption laws.     c.   The first follow-up review and report
shall be completed by no more than one-year after the initial review. The second
follow-up review and report shall be completed by no more than one-year after
the completion of the first follow-up review.     d.   RAE may extend the time
period for submission of the follow-up reports with prior written approval of
this Office; and

  16.   RAE must certify, in writing, compliance with the undertaking(s) set
forth above. The certification shall identify the undertaking(s), provide
written evidence of

11



--------------------------------------------------------------------------------



 



Case 1:10-cv-02093-ESH   Document 3   Filed 12/15/10   Page 12 of 12

      compliance in the form of a narrative, and be supported by exhibits
sufficient to demonstrate compliance. The Commission staff may make reasonable
requests for further evidence of compliance, and Defendant agrees to provide
such evidence. Defendant shall submit the certification and supporting material
to C. Joshua Felker, with a copy to the Office of Chief Counsel of the
Enforcement Division, no later than sixty (60) days from the date of the
completion of the undertakings.

VI.
     IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is
incorporated herein with the same force and effect as if fully set forth herein,
and that Defendant shall comply with all of the undertakings and agreements set
forth therein.
VII.
     IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain
jurisdiction of this matter for the purposes of enforcing the terms of this
Final Judgment.
(DATE AND SIGNATURE) [f58770f5877034.gif]

12